Citation Nr: 1415792	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from August 1965 to August 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran requested a videoconference hearing before the Board when he submitted his substantive appeal in November 2011.  In correspondence dated in April 2012, the Veteran was advised that he was scheduled for a hearing before the Board in June 2012.  In a statement dated in June 2012, the Veteran requested that his hearing be canceled.  Therefore, the request for a Board hearing has been properly withdrawn.  38 C.F.R. § 20.702(e) (2013).  The Veteran's claim was remanded for additional development in August 2013.  

The Veteran submitted claims of entitlement to service connection for a the left leg disability, diabetes, and sleep apnea in December 2013.  It does not appear that those claims have been adjudicated and they are therefore referred to the agency of original jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

For the entire appeal period at issue, the Veteran's PTSD has been manifested by mild memory loss, depressed mood, sleep impairment, and anxiety, resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation due to social and occupational impairment.


CONCLUSION OF LAW

For the entire appeal period at issue, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2010 and August 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran claims that his PTSD has increased in severity and warrants a rating in excess of 30 percent.  

The Veteran's PTSD has been rated under Diagnostic Code 9411 (PTSD). The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria provide for a 30 percent rating where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

For the entire appeal period at issue, having reviewed the complete record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent rating, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In essence, the medical evidence, consisting of VA outpatient treatment reports dated from August 2009 to August 2013 and VA examinations dated in August 2010 and November 2013 shows findings consistent with depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the Veteran's disability was not manifested by flattened affect, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, or impaired abstract thinking, resulting in social and occupational impairment with reduced reliability and productivity, or an overall level of symptomatology supportive of a higher rating.

Specifically, the VA outpatient treatment reports of record show that the Veteran  denied anxiety and depression in September 2009 and September 2010.  In December 2011, the Veteran reported anxiety, panic attacks, and nightmares.  He also indicated that he was more irritable and angry and avoided crowds.  The Veteran was noted to have been married to his spouse for more than forty years and had two sons.  He reported a close relationship with his family.  Mental status examination revealed that the Veteran's appearance and behavior were appropriate and he was pleasant and cooperative.  He was oriented in four spheres.  His mood was depressed and anxious and his affect was congruent with his mood.  He denied suicidal and homicidal ideations or plans.  His speech was coherent and relevant and his thoughts were organized and goal-directed.  He denied delusions but stated he could get paranoid and indicated that he "sometimes hears a mumbly sound" but not a voice.  His insight and judgment were within normal limits and his recent and remote memory were intact except for dates and times.  The examiner assigned a GAF score of 55.

In February 2012, the Veteran endorsed anxiety attacks but denied suicidal and homicidal ideations.  The Veteran self-reported disturbing dreams, trouble falling asleep and staying asleep, loss of interest in activities he used to enjoy, difficulty with concentration, sense of foreshortened future, emotional numbing, and distancing himself from others.  The Veteran reported a very good relationship with his family including his spouse and sons.  Mental status examination revealed that his appearance was neat, his speech was logical, and his behavior was appropriate.  He was cooperative and his mood was noted to be "pretty good."  He was noted to have an anxious affect.  The Veteran denied suicidal and homicidal ideation or plans.  The quality of thought and speech patterns was mildly tangential.  There were no delusions, hallucinations, or flashbacks.  The Veteran's insight and judgment were intact.  The examiner assigned a GAF score of 59.  In May 2012, the Veteran denied anxiety, depression, suicidal ideations, and homicidal ideations.  

At an August 2010 VA examination, the Veteran denied treatment for a psychiatric disability.  He reported mild strain on his marriage of forty years due to his psychiatric symptoms.  He stated that his relationship with his children was "fine."  The Veteran indicated that he was not working and had not worked for one year.  He had previously been employed as a tool room manager for twenty-two years.  He retired at age 65 but also felt he had difficulty with nervousness, concentration, and memory problems.  Mental status examination revealed that the Veteran's orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate.  The Veteran's affect and mood were normal.  His speech and concentration were within normal limits.  Panic attacks were absent.  There was no report of a history of delusions or hallucinations and no delusions or hallucinations were observed.  Thought processes were appropriate and the Veteran was able to understand directions.  He did not have slowness of thought and did not appear confused.  His judgment was not impaired.  Abstract thinking and memory were within normal limits.  Suicidal and homicidal ideations were absent.  The examiner concluded that the effects of PTSD symptoms on the Veteran's employment and overall quality of life included irritability, concentration, memory and hypervigilence symptoms that interfered with his ability to sustain intimate relationships and employment, but did not preclude that ability.  The examiner also noted that the Veteran did not have difficulty performing activities of daily living, but had difficulty establishing and maintaining effective work/school and social relationships because of his PTSD symptoms.  Additionally, he had difficulty maintaining effective family role functioning because of his PTSD symptoms.  He had no difficulty with recreation or leisurely pursuits.  The examiner assigned a GAF score of 55. 

At a November 2013 VA examination, the Veteran reported that his relationship with his wife of forty-eight years had deteriorated due to his short temper.  He also reported that he had withdrawn from socializing with family members and did not pursue fishing on his boat anymore.  He indicated that he had a leadership role in Scouts but was decreasing his role due to his PTSD symptoms and avoiding church activities.  He reported anxiety when socializing.  The Veteran indicated that he had retired approximately three to four years prior.  He reported that during his last year of employment he experienced having panic attacks.  The Veteran indicated that he had been in a managerial position for eight years prior to his retirement and during his tenure as a manager the department he oversaw received numerous performance awards.  However, his co-workers did not recognize that he was experiencing panic attacks associated with his PTSD and would be in meetings sweating profusely but others did not observe that as he was experiencing very high levels of anxiety on those occasions.  The examiner noted that if the Veteran were currently employed, his PTSD would result in moderate impairment.  Mental status examination revealed that the Veteran was dressed casually and fully alert and oriented.  He was pleasant and cooperative with appropriate behavior.  His mood and affect were anxious.  There were no suicidal or homicidal ideations or plans.  The Veteran's speech was coherent and relevant and his thoughts were organized and goal-directed.  There were no delusions or hallucinations.  The Veteran's insight and judgment were adequate and his memory was intact.  The examiner indicated that the Veteran endorsed anxiety, panic attacks more than once a week, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 71.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of ranging from 55 to 71 which contemplate moderate to transient symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  Moreover, the narrative recitations more closely approximate the criteria for a 30 percent rating which is manifested by depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

The Board finds that the evidence supports no more than a 30 percent rating under Diagnostic Code 9411 for the relevant time period at issue, which contemplates findings consistent with depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss due to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board finds that the criteria for a higher rating of 50 percent are not met because the evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  While the most recent examiner indicated that the Veteran had panic attacks more than once a week, the examiner specifically found that the Veteran's level of occupational and social impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation which is consistent with the currently assigned 30 percent rating.  

Accordingly, the Board finds that the criteria for a rating in excess of 30 percent rating have not been met for the entire appeal period at issue.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Board has considered whether referral for consideration of the assignment of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  

The Board finds that referral is not appropriate in this case.  The disability at issue has not been shown to markedly interfere with employment beyond that contemplated in the assigned ratings, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  Undoubtedly, while the Veteran's PTSD would negatively impact his ability to work if he were not retired, the examiners of record did not find that PTSD would markedly interfere with employment.  Moreover, the Veteran's psychiatric disorder has not resulted in frequent periods of hospitalization.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating for PTSD, currently rated as 30 percent disabling is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


